DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Response After Final Rejection filed 04 November 2020, now entered via the RCE filing on 03 December 2020 
cancelled claims 3, 15, and 22-24 thereby overcoming the claim objection, and
amended independent claims 1, 13, and 21 in a manner that overcomes the prior art rejections as further explained below.
Allowable Subject Matter
Claims 1, 2, 13, 14, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Two references represent the closest prior art of record in the application.  
Lee (US 2018-0255295) was applied in the Final Rejection under 35 USC 103 to reject all pending claims.  The examiner maintains that Lee discloses determining, based on a product of a width and a height of the current block, whether to perform filtering on the configured reference pixels {see paragraphs [0135]-[0139] and [0155] in which the adaptive filter is based on the size/shape of the current block).  Furthermore, it is highly conventional to refer to all coding block sizes using the nomenclature of “NxM” where N and M represent width and height of the current block.  See paragraphs [0106]-[0107], [0136].  Still, further the mathematical notation of NxM indicates a product 
Alternatively and according to MPEP 2144.08 and the case law cited therein, Lee may at worst be considered as disclosing the genus of adapting the neighborhood block filter according to current block size/shape.  The genus more precisely hinges on the size/shape of the current block.  The scope of this genus is quite limited with only a few ways to measure or indicate current block size including area (product of width and height); perimeter; and NxM notation which also indicates a product of N and M due to the mathematical notation “NxM”.   As such, one of ordinary skill in the art at the time the invention was filed would at once envisage each member of the genus consistent with In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).  Moreover, the express teachings indicate using NxM as a size basis for adapting the filter and the well-known mathematical notation of NxM indicating a product of N and M are motivations that render it obvious one of ordinary skill in the art at the time the invention 
Nevertheless, the latest Reply limits claim 1 such that the predetermined threshold is the specific value of 32.  As such, claimed “based on the product being greater than this predetermined threshold, filtering the configured reference pixels…” is now limited to a predetermined threshold of 32.  Likewise, the claimed “based on the product being less than or equal to the predetermined threshold, generating the prediction block for the current block by performing the intra-prediction without filtering the configured reference pixels” is now also limited to a predetermined threshold of 32.  Thus, Lee renders obvious applying/not-applying the claimed filter based on a current block size calculated based on a product of current block width and height but fails to disclose or fairly suggest the threshold limitations discussed above.  
During the most recent update search Piao (US-2020/0092550 A1) was discovered.  Piao discloses deciding whether to apply a filter to reference samples 620 based on the width and height being greater than a threshold size Tsize in [0139] and based on the sum of the width and height of the current block being greater than a threshold Tsum.  Although the Tsum threshold is highly relevant and has a range of disclosed values none of them are equivalent to the product threshold of current block height and width.  Indeed and as convincingly argued by applicant a Sum-based threshold would perform quite differently as compared with a Product-based threshold as further defined and recited by the full combination of limitations recited in amended claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486                                                                                                                                                                                                        
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486